In re Waitz, Joseph Jr. D.A. et al.; Thirty Second Judicial District Court; — Defen*633dant(s); Applying for Supervisory and/or Remedial Writs, Parish of Terrebonne, 32nd Judicial District Court Div. D, No. 345943; to the Court of Appeal, First Circuit, No. 00 CW 1124.
Writ granted; court of appeal order reversed and vacated; trial court judgment reinstated. The Court of Appeal, First Circuit, erred as a matter of law in granting Mr. Clyde Charles’ writ application. The subject matter of the civil suit, civil damages for refusal to turn over DNA material, is unrelated to this grand jury investigation. Also, the witness is not a target of the grand jury investigation. Moreover, the record does not support a finding that Clyde Charles proved by a preponderance of the evidence that the district attorney had a personal interest in the cause or grand jury proceeding that conflicts with the fair and impartial administration of justice. Lee La. Code Crim.P. art. 680(1).
VICTORY, J., not on panel.
JOHNSON, J., would deny the writ. The court of appeal reached the correct result.